

116 HR 1020 IH: To amend the Ethics in Government Act of 1978 to require Members of Congress to disclose business ties with foreign entities, and for other purposes.
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1020IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Posey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Ethics in Government Act of 1978 to require Members of Congress to disclose business ties with foreign entities, and for other purposes. 
1.Disclosure by Members of Congress of business ties with foreign entities
(a)In generalSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App. 102) is amended by adding at the end the following:  (j)Any report filed pursuant to section 101(d) by a Member of Congress shall include the disclosure of any business ties the Member or any member of the Member’s immediate family has (if any) with a foreign entity. If a Member of Congress makes an affirmative disclosure of any such ties, the Member shall include information detailing the nature of the business tie and foreign entity..
(b)ApplicationThe amendment made by subsection (a) shall apply to any report filed pursuant to section 101(d) of the Ethics in Government Act of 1978 (5 U.S.C. App. 101(d)) after the date of enactment of this Act. 